 1   Scott E. Gizer, Esq., Nevada Bar No. 12216
      sgizer@earlysullivan.com
 2   EARLY SULLIVAN WRIGHT
      GIZER & McRAE LLP
 3   601 South Seventh Street, 2nd Floor
     Las Vegas, Nevada 89101
 4   Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
 5
     Devin A. McRae, Pro Hac Vice
 6   dmcrae@earlysullivan.com
     EARLY SULLIVAN WRIGHT
 7    GIZER & MCRAE LLP
     6420 Wilshire Boulevard, 17th Floor
 8   Los Angeles, California 90048
     Telephone: (323) 301-4660
 9   Facsimile: (323) 301-4676
10   Erik C. Alberts, Pro Hac Vice
     erik.alberts@ealawfirm.net
11   LAW OFFICES OF ERIK C. ALBERTS
     5900 Wilshire Boulevard, 26th Floor
12   Los Angeles, California 90036
     Telephone: (323) 330-0583
13   Facsimile: (323) 330-0584
14   Attorneys for Plaintiff
     KARL E. RISINGER, and those similarly situated
15
                                        UNITED STATES DISTRICT COURT
16
                                                 DISTRICT OF NEVADA
17

18
      KARL E. RISINGER, an individual, on                  Case No.: 2:12-cv-00063-MMD-PAL
19
      behalf of himself and all others similarly
      situated,                                            STIPULATION AND [PROPOSED]
20
                                                           ORDER EXTENDING CASE
                                    Plaintiff,             DEADLINES
21
                                                           (First Request)
                              vs.
22
      SOC LLC, a Delaware limited liability
23
      company registered and doing business in
      Nevada as SOC NEVADA LLC; SOC-SMG,
24
      INC., a Nevada corporation; DAY &
      ZIMMERMAN, INC., a Maryland
25
      corporation; and DOES 1-20, inclusive,
26
                                    Defendants.
27

28

     07918-00001/10759513.1
                      STIPULATION AND [PROPOSED] ORDER REGARDING CASE DEADLINES
     261000.2
 1              WHEREAS, on December 11, 2018, the Court ordered Plaintiff Karl E. Risinger
 2   (“Plaintiff”) and Defendants SOC LLC, SOC-SMG, Inc., and Day & Zimmermann, Inc. (together,
 3   “Defendants”, and jointly with Plaintiff, the “Parties”) to file a Joint Pretrial Order on April 2,
 4   2019;
 5              WHEREAS, key members of Plaintiff’s trial counsel team are in trial in another matter
 6   from March 11, 2019, through March 29, 2019, and thus Plaintiff requests additional time to
 7   prepare the Pretrial Order, which is due on April 2, 2019, only two court days from the scheduled
 8   completion of said trial;
 9              WHEREAS, on March 14, 2019, Defendants filed a Motion for Leave to File a
10   Supplemental Memorandum in Support of Defendants’ Motion for Reconsideration
11   (“Supplemental Motion for Reconsideration”) (ECF No. 337), and the deadline for Plaintiff to
12   oppose Defendants’ Supplemental Motion for Reconsideration is March 28, 2019;
13              WHEREAS, Plaintiff wishes to extend the deadlines for the Joint Pretrial Order and
14   Plaintiff’s Opposition to Defendants’ Supplemental Motion for Reconsideration;
15              WHEREAS, Defendant does not oppose these requests.
16              WHEREAS, these requests will not prejudice the overall schedule as the Court has not yet
17   set a trial date;
18              NOW THEREFORE, the parties hereby stipulate and agree to the following:
19                                          MOTION SCHEDULE
20          1. The deadline for Plaintiff’s Opposition to Defendants Supplemental Motion for
21   Reconsideration shall be extended to April 11, 2019.
22   ////
23   ////
24   ////
25   ////
26   ////
27   ////
28   ////
     07918-00001/10759513.1                             1
                      STIPULATION AND [PROPOSED] ORDER REGARDING CASE DEADLINES
     261000.2
 1                                           TRIAL DEADLINES
 2        2. The deadline for the parties’ Joint Pretrial order shall be extended to April 23, 2019.
 3

 4   Dated: March 20, 2019                        EARLY SULLIVAN WRIGHT
                                                   GIZER & McRAE LLP
 5

 6
                                                  By: /s/ Devin A. McRae          .
 7                                                      SCOTT E. GIZER
                                                        DEVIN A. MCRAE
 8                                                      Attorneys for Plaintiff
 9

10   Dated: March 20, 2019                        QUINN EMANUEL URQUHART & SULLIVAN
                                                  LLP
11
                                                  By: /s/ Tara Lee              .
12
                                                        TARA LEE
13                                                      KEITH FORST
                                                        DANIEL MACH
14                                                      Attorneys for Defendants

15
                                                    IT IS SO ORDERED.
16

17                                                  Dated this 22nd day of March, 2019

18
                                                                               ______
19                                                  UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28

     07918-00001/10759513.1                             2
                      STIPULATION AND [PROPOSED] ORDER REGARDING CASE DEADLINES
     261000.2
 1                                   CERTIFICATE OF SERVICE
 2   I caused the following document(s) to be served to the persons listed below via the Court's Case
     Management and Electronic Case Filing (CM/ECF) system:
 3
          STIPULATION AND [PROPOSED] ORDER EXTENDING CASE DEADLINES
 4
                                        (First Request)
     E. Leif Reid
 5
      lreid@lrrc.com
     Kristen L. Martini
 6
      kmartini@lrrc.com
     LEWIS ROCA ROTHGERBER CHRISTIE LLP
 7
     One East Liberty Street, Suite 300
     Reno, NV 89501
 8
     Erik C. Alberts, Pro Hac Vice
 9
      erik.alberts@ealawfirm.net
10   LAW OFFICES OF ERIK C. ALBERTS
     5900 Wilshire Boulevard, 26th Floor
11   Los Angeles, California 90036
12   Tara Lee, Pro Hac Vice
      taralee@quinnemanuel.com
13   Keith H. Forst, Pro Hac Vice
      keithforst@quinnemanuel.com
14   Daniel P. Mach, Pro Hac Vice
      danielmach@quinnemanuael.com
15   QUINN EMANUEL URQUHART & SULLIVAN LLP
     51 Madison Avenue, 22nd Floor
16   New York, NY 10010
17   Scott E. Gizer, Esq., Nevada Bar No. 12216
      sgizer@earlysullivan.com
18   EARLY SULLIVAN WRIGHT
      GIZER & McRAE LLP
19   601 South Seventh Street, 2nd Floor
     Las Vegas, Nevada 89101
20
     Devin A. McRae, Pro Hac Vice
21    dmcrae@earlysullivan.com
     EARLY SULLIVAN WRIGHT
22    GIZER & MCRAE LLP
     6420 Wilshire Boulevard, 17th Floor
23   Los Angeles, California 90048
24
     I declare under penalty of perjury that the foregoing is true and correct.
25
     DATED this 20th day of March 20, 2019.
26

27
                                                  /s/ Esther Silverman
28                                                Esther Silverman
     07918-00001/10759513.1                          3
                      STIPULATION AND [PROPOSED] ORDER REGARDING CASE DEADLINES
     261000.2
